DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 07/19/2021 has been entered. Claims 1-20 are pending. Claims 3-13 are withdrawn. Claim 21 has been canceled. Amendments to the claims have overcome all objections set forth previously.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US20160211496) in view of Wayne et al., (US20130216887), hereinafter Wayne, and Hartmann et al., (US20160226042), hereinafter Hartmann.
Regarding Claim 1, Hwang discloses a motor vehicle battery module “10” (Hwang [0005]) comprising: multiple individual batteries “16” (Hwang [0017]) each of which has at least one housing (Hwang Fig. 4, each battery “16” has a housing) and at least one galvanic cell disposed within the housing, since the batteries are secondary batteries (Hwang [0017]), an example of a galvanic cell;
a fixing frame “22”, “24” which fixes the secondary batteries (Hwang [0018], see also Fig. 4) reading on a joining device, by which the individual batteries “16” are assembled to form a battery module “10” that can be handled as a whole;
the battery module has on an outside thereof, a protection layer “30” (Hwang [0016]) wrapping the battery assembly “10” (Hwang [0016]) thus reading on surrounding at least sections of the battery 
Hwang does disclose wherein vehicle batteries require high energy supply (Hwang [0004]). However, Hwang does not explicitly disclose wherein the battery module has an energy content of at least 5kWh or wherein the protection layer includes a wax incorporated into a matrix of a binder. Hwang does not disclose the thickness of the protective layer.
In a similar field of endeavor as it pertains to thermal protection systems for vehicle batteries (Wayne [0002]), Wayne teaches a vehicle battery module that maximizes the energy storage capacity to be at least 100 kWh (Wayne [0030]), which falls within the claimed range of at least 5kWh. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to maximize the energy content of the battery of Hwang such that it exceeds the claimed range of at least 5 kWh, in order to provide an adequate supply for a vehicle battery. 
In a similar field of endeavor as it pertains to thermal protective layers for battery assemblies (Hartmann [0007]), Hartmann teaches a similar coating material comprising a polymer binder matrix incorporating a phase change material (Hartmann [0111]), such as a wax (Hartmann [0131]) into the matrix. Hartmann teaches that such a matrix format can have improved physical properties than wax alone (Hartmann [0237]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the wax of Hwang into a polymer binder matrix in order to increase the physical 
Hartmann further teaches wherein the coating thickness can be adjusted for the specific application, and that a higher heat generating can use a larger thickness (Hartmann [0107]) in order to have adequate heat absorbing capacity, but also notes that minimizing the thickness helps save space in the battery pack (Hartmann [0318]).
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the coating thickness as taught by Hartmann such that it falls within the claimed range of between 5 and 50 µm in order to balance heat absorbing capacity with space. See also MPEP 2144.05 (II)(B), since the thickness is a result-effective variable.  
Regarding Claim 2, Hwang discloses all of the claim limitations as set forth above. Hwang further teaches wherein the joining device “22”, “24” (Hwang [0018], see also Fig. 4) comprises an outer housing “22”, “24” that completely surrounds the individual batteries (Hwang Fig. 4) and the protective layer is applied to the outside of the outer housing “22”, “24” and at least predominantly covers the outside surface (Hwang Fig. 3), since protection layer “30” covers the whole battery assembly (Hwang [0015]).
Regarding Claim 14, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses wherein the protective layer “30” (Hwang [0016]) comprises a material, wherein the material includes a wax (Hwang [0015]), that is solid at room temperature and melts at elevated temperature (Hwang [0015]) that preferably has a phase change point of 46-90°C (Hwang [0015]), falling within the claimed solidification point in a range of 30 to 95°C. However Hwang does not disclose wherein the material is a spray material and wherein the wax is a paraffin wax.
Hartmann further teaches wherein the coating can be applied by a number of suitable application methods including spray coating (Hartmann [0314]), thus reading on a spray material. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the wax of Hwang to include a paraffin wax as taught by Hartmann in order to ensure the phase change material has a suitable melting temperature and is expected to be able to suitably absorb heat during a phase change.   
Regarding Claim 15, Hwang discloses all of the claim limitations as set forth above. Hwang is silent regarding the binder matrix. 
Hartmann teaches a polymer binder matrix incorporating a phase change material (Hartmann [0045]), such as a paraffin hydrocarbon wax (Hartmann [0131]) into the matrix. Hartmann teaches that such a matrix format can have improved physical properties than wax alone (Hartmann [0237]), and further the coating may be applied by a number of suitable application methods including spray coating (Hartmann [0314]), in which the binder forms, after solidification (curing) (Hartmann [0246]), a polymer matrix incorporating the phase change material (Hartmann [0045]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the wax of Hwang into a polymer binder matrix in order to increase the physical properties of the protective coating layer, and the skilled artisan would have a reasonable expectation that the wax would still be able to perform as a protection layer as desired.
Regarding Claim 16, Hwang discloses all of the claim limitations as set forth above. Hwang is silent regarding the binder. 
Hartmann further discloses wherein the binder of the polymer matrix (Hartmann [0045]) is crosslinkable by oxidation (Hartmann [0247]) or UV radiation (Hartmann [0247]). Hartmann discloses wherein the crosslinked configuration is desirable to control elastomeric properties (Hartmann [0101]), 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the thermal phase change material coating of Hwang to include a crosslinkable binder as taught by Hartmann in order to control the elastomeric properties of the finished polymer. 
Regarding Claim 17, Hwang discloses all of the claim limitations as set forth above. Hwang is silent regarding a mineral oil as a carrier component.
Hartmann further teaches using a solvent that thins out the coating material that can polymerize into a PCM itself (Hartmann [0312]), which reads on a carrier component since it thins out the coating material for easy application, and further teaches that examples of phase change materials include paraffinic hydrocarbons and oils (Hartmann [0131]) which the skilled artisan understands is the same as a mineral oil. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the coating of Hwang to further include a paraffinic hydrocarbon oil as a solvent as taught by Hartmann in order to reduce the viscosity of the coating material while providing additional PCM capability.
Regarding Claim 18, Hwang discloses all of the claim limitations as set forth above. Hwang is silent regarding the binder.
Hartmann further teaches wherein the binder is solidified by reactive curing, to form the binder matrix, no solvent needs to be driven out (Hartmann [0311], [0312]), and thus is free of solvents that have to be removed in solidification of layer-forming components.
Regarding Claim 19, Hwang discloses all of the claim limitations as set forth above. Hwang is silent regarding the viscosity of the coating material.
Hartmann further teaches wherein it is important to control the viscosity of the spray material in order to balance sufficient gap fill/reduction of air spaces for good thermal conductivity while 
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the viscosity of the coating material as taught by Hartmann such that it falls within the claimed range of 80 to 240 mPas at 23°C in order to balance good thermal conductivity with structural stability. See also MPEP 2144.05 (II)(B), since the viscosity of the coating material is a result-effective variable.  
Regarding Claim 20, Hwang discloses all of the claim limitations as set forth above. Hwang further teaches wherein the coating material is designed to isolate the battery assembly from the external environment (Hwang [0009]), but allows for the leads to be exposed (Hwang [0009]), and furthermore wax phase change material (Hwang [0015]) is not electrically conductive. 

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that the protection layer “30” of Hwang wraps the battery assembly to isolate from the external environment, and this is achieved by filling a casing with the protective layer. Applicant argues that Hartmann also discloses a thick coating to assist in managing battery temperatures, and looks to the figures to show that the casing would have a layer thicker than 50 µm.  
Hartmann teaches wherein the coating thickness can be adjusted for the specific application, and that a higher heat generating can use a larger thickness (Hartmann [0107]) in order to have adequate heat absorbing capacity, but also notes that minimizing the thickness helps save space in the battery pack (Hartmann [0318]). There is motivation in Hartmann to optimize the thickness of the 
Applicant further argues that a modification of varying the coating layer thickness as taught by Hartmann would render the protection layer of Hwang unsatisfactory for its purpose of protecting the battery assembly from the external environment and temperature.
However, there is no minimum thickness of the protective coating disclosed in Hwang needed in order to achieve this result, and further since the layer of Hartmann is also designed to protect and absorb heat, it is reasonably expected that the battery assembly of Hwang would still achieve adequate protection from the external environment and temperature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/ANCA EOFF/Primary Examiner, Art Unit 1722